Citation Nr: 1807384	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-19 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected gastroesophageal reflux disorder (GERD) and hiatal hernia.

2.  Entitlement to a compensable disability ratings for service-connected left eye pterygium prior to March 3, 2014 and for service-connected bilateral pterygia with dry eye syndrome, thereafter.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1972 to May 1992 and from February 2002 to September 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied higher compensable disability ratings for the Veteran's service-connected pterygium of the left eye and GERD with hiatal hernia.

In a September 2009 rating decision, the RO increased the disability rating for GERD with hiatal hernia to 10 percent effective June 3, 2009.  In a March 2014 rating decision, the RO granted service connection for bilateral pterygia with dry eye syndrome effective March 3, 2014, with a noncompensable disability rating.

The Veteran testified at a "travel Board" hearing held at his local RO before the undersigned Veterans Law Judge in August 2017.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  The Veteran's GERD and hiatal hernia have manifested in persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, substernal pain, and sleep disturbance caused by esophageal reflux; resolving all reasonable doubt in the Veteran's favor, such symptoms are of such severity as would be productive of considerable impairment of health in the absence of the ameliorative effects of his daily medication.

2.  Resolving all reasonable doubt in the Veteran's favor, his pterygium aggravating his dry eye syndrome has been present throughout the appeal period and the evidence demonstrates bilateral pterygia with dry eye syndrome since March 3, 2014; dry eye syndrome represents a lacrimal disorder.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation, but no higher, for service-connected GERD and hiatal hernia have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7346 (2017).

2.  Prior to March 3, 2014, the criteria for a 10 percent evaluation, but no higher, for left eye pterygium and dry eye syndrome have been met; from March 3, 2014, the criteria for a 20 percent evaluation, but no higher, for bilateral pterygium and dry eye syndrome have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.75-4.79, DCs 6025, 6034 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2017).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

The Board has reviewed all the evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decisions, there is no requirement that the Board discuss every piece of evidence in the record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to each claim. 

A.  GERD and Hiatal Hernia

The Veteran's GERD and hiatal hernia are rated under DC 7346, used to rate hiatal hernia.  There is no specific diagnostic code for GERD, which would be rated by analogy to DC 7246 in any case, for listed symptoms including dysphagia (difficulty swallowing), pyrosis (heartburn or reflux), and regurgitation, among others.  The Board finds that DC 7346 most nearly approximates the Veteran's symptoms.

Under 38 C.F.R. § 4.114, used for rating disorders of the digestive system, a 60 percent rating is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (acid reflux), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted where there are two or more of the symptoms for the 30 percent evaluation, but of less severity.

The Veteran's GERD is currently rated as 10 percent disabling.  He asserts that the symptomatology of his GERD presents a greater degree of impairment than the currently assigned evaluation suggests.

The Veteran was provided with a VA examination in June 2009 where the examiner documented the Veteran's report of experiencing dysphagia with certain solid foods, pyrosis with epigastric pain, and weekly regurgitation, experiencing weekly flare-ups requiring him to leave his workstation for approximately five to ten minutes to get water and force fluids down.  The examination report indicates that the Veteran was on constant medication for his GERD, and had not experienced weight gain or loss within the past year, signs of anemia, or had abnormal cardiovascular examination.  On physical examination, the examiner found no appreciable hepatosplenomegaly, masses, or guarding, and the Veteran denied pain with light or deep palpation.  A barium UGI test showed small hiatal hernia and gastric reflux.

The Veteran was provided with an additional VA examination in March 2014.  A medical history was recorded indicating that the Veteran reported that his problem first started with severe heartburn, then he would have problems eating certain foods such as rice or Asian food.  It was noted that he would occasionally have problems with regurgitation of undigested food, and that the Veteran had been on prescription medication since 2006 with less symptoms while on continuous medication.  The Veteran had signs and symptoms due to his GERD including persistently recurrent epigastric distress, dysphagia, pyrosis (heartburn), reflux, regurgitation, substernal arm or shoulder pain, and sleep disturbance caused by esophageal reflux.  The examiner wrote that the frequency of recurrence was three times per year, with an average duration of each episode of less than one day.

The Veteran and his spouse have both submitted several lay statements at different points during the pendency of this appeal describing how the Veteran's GERD symptoms affect their lives.  Both report that he experiences painful belching, substernal pain, sleep interruption, reflux, and regurgitation of food, both while taking medication as prescribed and more frequently/severely when the Veteran forgets to take a dose of his medication.

The Board finds that the evidence of record shows that the Veteran's GERD was manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal pain.  Although it is apparent that the frequency and severity of the Veteran's GERD symptoms are lessened by his continuous use of medication, the Board is prohibited from considering the ameliorative effects of medication when, as here, such effects are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  The Veteran has consistently described breakthrough symptoms, and has reported to VA examiners that he regularly experiences distressing symptoms when he forgets to take his prescribed medication.  Considering this, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the severity of the Veteran's GERD symptoms are such as to be productive of considerable impairment of health, and of a level best contemplated under a 30 percent disability rating. 
 
The Veteran's GERD and hiatal hernia, however, has not met the criteria for a 60 percent rating at any point during the appeal period.  In this regard, the Board notes that while the Veteran has had symptoms of pain and has described instances of making himself vomit to dislodge food that would not go down, his GERD has not been shown to manifest in material weight loss and hematemesis (vomiting of blood) or melena (passage of stool containing decomposing blood usually indicative of bleeding in the upper part of the digestive tract) with moderate anemia, or other symptom combinations productive of severe impairment of health.  As such, the preponderance of the evidence fails to show the Veteran's GERD symptoms approximated a 60 percent rating during the period on appeal. 

Accordingly, for reasons outlined above, a 30 percent rating, but no higher, for GERD is warranted for the entire appeal period.  

B.  Pterygium and Dry Eye Syndrome

The Veteran is currently in receipt of noncompensable disability ratings for left eye pterygium prior to March 3, 2014 and for bilateral pterygium with dry eye syndrome thereafter.  The Veteran asserts that his service-connected eye disability presents a greater degree of impairment than the currently assigned evaluation contemplates.

The Veteran's left eye pterygium is currently rated under DC 6034 (pterygium) prior to March 3, 2014, and his bilateral pterygium with dry eye syndrome is rated under DC 6034-6066 (pterygium rated based on visual acuity).

DC 6034 specifies that pterygium should be evaluated based on visual impairment, disfigurement (DC 7800), conjunctivitis (DC 6018), etc., depending on the particular findings.  The threshold matter that must be addressed is what pathology, manifestations, and impairment may be considered in rating the Veteran's service-connected disability and what pathology/manifestations are attributable solely to co-existing, non-service connected eye disability entities.

VA examination and a VA ophthalmology treatment record from June 2009 note that the Veteran had left eye pterygium, with symptoms of burning, watering/tearing, itching, swelling, and blurred vision.  The VA examiner conducted visual acuity testing demonstrating corrected far vision for the right eye of 20/20 and for the left eye of 20/25+1.  At the VA ophthalmology appointment, it was found that the Veteran had a 2.88 mm nasal pterygium and a 1 mm pterygium temporally on the left eye, with neither extending into the pupillary axis.  The VA ophthalmologist provided an impression of visually insignificant pterygia, left eye, mild cataracts unrelated to pterygium, and dry eyes being the primary cause of the Veteran's reported discomfort at night, with his pterygium aggravating the dryness because of decreased tear distribution.  The Veteran submitted a statement in June 2009 reporting that his job involved long hours in front of computers, resulting in his eyes getting tired and his pterygia would get irritated and his left eye would get very red, resulting in tearing and blurred vision.  A photograph of the Veteran was submitted in August 2008 showing a very red, irritated looking left eye, with an accompanying notation that the photo was taken after a very long work day. 

In considering the evidence of record, the Board finds that the Veteran's service-connected left eye disability also involved dry eye syndrome aggravated by the pterygium from the beginning of the appeal period, and that together, a 10 percent disability rating may be awarded prior to March 3, 2014, under DC 6025 for disorders of the lacrimal apparatus (group of organs concerned with production and drainage of tears).  Under 6025, a 10 percent disability rating is warranted for unilateral involvement.

The evidence is not found to support a rating in excess of 10 percent for left eye pterygium and dry eye syndrome prior to March 3, 2014.  The Veteran's recorded visual acuity of the left eye of 20/25+ corresponds to a noncompensable disability rating under DC 6066; a 10 percent evaluation for a single eye contemplates decreased corrected distance vision of at least 20/50.  Under DC 6018, chronic conjunctivitis (non trachomatous) calls for a 10 percent disability rating when active, with objective findings such as redness, thick conjunctivae, mucous secretion, etc....  There is no higher schedular rating available under DC 6018.  DC 7800, used to rate disfigurement of the head, face, or neck, contemplates a 30 percent disability rating for visible tissue loss with gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes, ear, cheeks, lips).  However, upon viewing the color photograph of record and considering the June 2009 VA ophthalmologist's impression that the Veteran's left eye pterygia were "visually insignificant," the Board finds that a rating based on disfigurement would be inappropriate.

Additionally, the Board has considered whether separate compensable evaluations may be assigned for the Veteran's left eye pterygia and dry eye syndrome under both DC 6018 (active conjunctivitis) and DC 6025 (disorders of the lacrimal apparatus).  However such an award would be compensating the Veteran twice for the same symptoms of redness, irritation, pain, burning sensation, and occasional blurred vision necessitating the use of eye drops, and thus would constitute inappropriate pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).   

The Veteran is in receipt of service connection for bilateral pterygium and dry eye syndrome effective March 3, 2014, based on findings from a VA eye examination on that date showing a right small nasal pterygium and left nasal and temporal pterygia and bilateral dry eye syndrome, found at least as likely as not to be aggravated by the Veteran's service-connected left eye pterygium.  He is currently in receipt of a noncompensable evaluation for the disability.

At the March 2014 VA examination, the Veteran described flare-ups of irritation off and on.  He was using FML drops as needed for pain, swelling, and redness of the eye.  The Veteran was also found to have tear film insufficiency.  The examiner found that the Veteran had pinguecula and pterygium bilaterally, no decrease in visual acuity, and  no scarring or disfigurement.  The Veteran was also noted to have preoperative bilateral cataracts, with the cataract of the left eye resulting in best-corrected visual acuity of 20/50.  The examination report states that the Veteran had no incapacitating episodes and that his service-connected eye disabilities did not have an impact on his ability to work.   

The Veteran submitted a VA Form 9 in May 2014, on which he reported that his left eye symptoms get so bad that they affect his vision.  In a later statement, he indicated that he was examined in fall 2014 due to blurred vision in his left eye and was referred for excision of the pterygium.  A December 2014 pre-surgical report documented visual acuity of 20/25 in the right eye and 20/80 in the left.  At a private eye examination conducted less than a week following the surgery, the Veteran's vision for both eyes was documented as 20/25.  In an August 2017 statement, the Veteran reported that he had had good results following the surgical removal of the left eye pterygium, but noted that his eyes continued to be sensitive and that he was being followed by his doctor for several remaining pterygia.  However, at the August 2017 Board hearing, the Veteran reported that he continued to use prescribed drops, that his eyes had been very sensitive since his military service in the desert, and that his dry eye syndrome is worse in the summer. 

Considering this evidence, the Board finds that an increased 20 percent disability rating may be awarded for bilateral pterygia and dry eye syndrome from the date of the March 2014 VA examination under DC 6025, for bilateral disorder of the lacrimal apparatus.  The Board has also considered whether a higher or separate disability ratings may be awarded under other diagnostic codes, including DCs 6018 (conjunctivitis) and 7800 (disfigurement of the head, face or neck).  The Board again concludes that awarding a separate compensable award for conjunctivitis would be twice compensating the Veteran for the symptoms covered by his dry eye syndrome disability rating, including redness, irritation, pain, burning sensation and vision difficulties during flare-ups.  It is also found that a rating under DC 7800 is inappropriate considering the March 2014 VA examiner's findings upon physical examination that the Veteran's pterygia were not so severe as to involve scarring or disfigurement.  Assignment of a separate disability rating under DC 6066 for impaired visual acuity is also not found to be supported by the evidence of record.  In so finding, the Board acknowledges that DC 6066 calls for a 10 percent disability rating for impairment of visual acuity of 20/70 in one eye and 20/24 in the other, and that a December 2014 private pre-surgical out-patient invasive procedure report documented visual acuity of 20/25 for the right eye and 20/80 for the left eye.  38 C.F.R. § 4.76 specifies, however, that visual acuity, for rating purposes, is to be evaluated on the basis of corrected distance vision.  There is no indication that the notation on the private pre-surgical report represents corrected visual acuity.  Regardless, assuming without deciding that the visual acuity documented in the December 2014 note was representative of corrected distance vision, the Veteran's visual acuity was shown to be 20/25 for the right eye and 20/30 for the left eye approximately one week following the surgery.      

As such, prior to March 3, 2014, the Veteran's service-connected left eye disability is found to warrant an increased 10 percent evaluation, but no higher.  An evaluation of 20 percent is found warranted for service-connected bilateral pterygia and dry eye syndrome from March 3, 2014.  In finding that disability ratings in excess of 10 percent prior to March 3, 2014 and 20 percent thereafter are not warranted, consideration has been given as to the appropriateness of further staged ratings; however, at no time during the relevant appeal period does the evidence support such an award.  See Hart, 21 Vet. App. at 505.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the award of higher evaluations, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

C.  Final Considerations

Finally, the Board has further considered whether a claim for a total disability rating based on individual unemployability has been raised by the Veteran or by the record, as per the holding in Rice v. Shinseki.  See 22 Vet. App. 447 (2009).  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected GERD and hiatal hernia and/or his service-connected pterygia and dry eye syndrome, either alone or in combination with other service-connected disabilities, render him unable to obtain or maintain substantially gainful employment.  Rather, although the Veteran has consistently asserted that flare-ups of his GERD symptoms result in him having to suspend work for periods generally less than ten minutes in duration to force intake of fluids, and that his pterygium and dry eye syndrome have caused him pain and difficulties in his work involving extended time in front of computer screens, he has not submitted evidence indicating that he has been terminated or otherwise been prevented from continuing his full-time employment, or that such employment is marginal or in a protected environment.  See 38 C.F.R. § 4.16.  Accordingly, the Board concludes that a claim for a TDIU has not been raised in connection with the Veteran's claims of entitlement to increased disability ratings for service-connected GERD and hiatal hernia and service-connected bilateral pterygia and dry eye syndrome. 


ORDER

A 30 percent disability rating for service-connected GERD and hiatal hernia is granted.

Prior to March 3, 2014, a disability rating of 10 percent, but no higher, for service-connected left eye pterygium and dry eye syndrome is granted.

From March 3, 2014, a disability rating of 20 percent, but no higher, for service-connected bilateral eye pterygia and dry eye syndrome is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


